UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6554


RICKY LAMAR TURNER,

                Plaintiff - Appellant,

          v.

CORPORAL PORTER,

                Defendant – Appellee,
          and

WILLIAM C. SMITH, Superintendent; CORRECTIONAL OFFICER
VINCENT; CORRECTIONAL OFFICER CASIANOS; CORPORAL PITTMAN; D.
T. MASKELONY, Captain; CORRECTIONAL OFFICER C. O. CARY;
NURSE TRISHA,
               Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00431-TSE-TCB)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lamar Turner, Appellant Pro Se.    Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky Lamar Turner appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Turner v. Porter, No. 1:12-cv-00431-TSE-TCB (E.D. Va.

filed Mar. 31 & entered Apr. 1, 2014).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2